DETAILED ACTION
Applicant’s filing amendment dated May 04, 2022.
Claims 1, 8, and 15 have been amended.
Claims 2, 9, and 16 have been cancelled.
Claims 1, 3-8, 10-15, and 17-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Mr. Frederick Kim (Reg. No. 38,513) on 06/24/2022 to place the claims in the condition for allowance.
In the claims filed on 05/04/2022, further amend as below:
1. (Currently Amended) A method of installing an image of a virtualization software in a heterogenous cluster of hosts, the heterogeneous cluster of hosts including first hosts having server hardware of a first type and at least one second host having server hardware of a second type, said method comprising:
in response to a user input, generating a software specification that specifies a base image of the virtualization software and an add-on image of the virtualization software; 
retrieving metadata of the base image and metadata of the add-on image;
generating a first desired image of the virtualization software based on the metadata of the base image and the metadata of the add-on image and a second desired image of the virtualization software, which is different from the first desired image of the virtualization software, based on the metadata of the base image and the metadata of the add-on image, wherein the first desired image is to be applied to one or more of the hosts having server hardware of the first type and the second desired image is to be applied to one or more of the hosts having server hardware of the second type; [[and]]
storing the first and second desired images of the virtualization software in a storage location accessible by the hosts, wherein the first image of the virtualization software is stored in the storage location in association with the first server hardware type and the second image of the virtualization software is stored in the storage location in association with the second server hardware type; and
instructing each of the first hosts to install the first desired image of the virtualization software therein and each of the at least one second host to install the second desired image of the virtualization software therein, wherein the first hosts retrieve the first desired image of the virtualization software from the storage location to install the first desired image of the virtualization software therein, and the at least one second host retrieves the second desired image of the virtualization software from the storage location to install the second desired image of the virtualization software therein.

6. (Cancelled)

7. (Cancelled)

8. (Currently Amended) A computer system comprising a management server and a heterogeneous cluster of hosts including first hosts having server hardware of a first type and at least one second host having server hardware of a second type, wherein the management server is programmed to execute a method of installing an image of the virtualization software in the hosts, said method comprising:
in response to a user input, generating a software specification that specifies a base image of the virtualization software and an add-on image of the virtualization software; 
retrieving metadata of the base image and metadata of the add-on image;
generating a first desired image of the virtualization software based on the metadata of the base image and the metadata of the add-on image and a second desired image of the virtualization software, which is different from the first desired image of the virtualization software, based on the metadata of the base image and the metadata of the add-on image, wherein the first desired image is to be applied to one or more of the hosts having server hardware of the first type and the second desired image is to be applied to one or more of the hosts having server hardware of the second type; [[and]]
storing the first and second desired images of the virtualization software in a storage location accessible by the hosts, wherein the first image of the virtualization software is stored in the storage location in association with the first server hardware type and the second image of the virtualization software is stored in the storage location in association with the second server hardware type; and
instructing each of the first hosts to install the first desired image of the virtualization software therein and each of the at least one second host to install the second desired image of the virtualization software therein, wherein the first hosts retrieve the first desired image of the virtualization software from the storage location to install the first desired image of the virtualization software therein, and the at least one second host retrieves the second desired image of the virtualization software from the storage location to install the second desired image of the virtualization software therein.

13. (Cancelled)

14. (Cancelled)

15. (Currently Amended) A non-transitory computer readable medium comprising instructions that are executable in a processor for the processor to carry out a method of installing an image of a virtualization software in a heterogenous cluster of hosts, the heterogeneous cluster of hosts including first hosts having server hardware of a first type and at least one second host having server hardware of a second type, said method comprising:
in response to a user input, generating a software specification that specifies a base image of the virtualization software and an add-on image of the virtualization software; 
retrieving metadata of the base image and metadata of the add-on image;
generating a first desired image of the virtualization software based on the metadata of the base image and the metadata of the add-on image and a second desired image of the virtualization software, which is different from the first desired image of the virtualization software, based on the metadata of the base image and the metadata of the add-on image, wherein the first desired image is to be applied to one or more of the hosts having server hardware of the first type and the second desired image is to be applied to one or more of the hosts having server hardware of the second type; [[and]]
storing the first and second desired images of the virtualization software in a storage location accessible by the hosts, wherein the first image of the virtualization software is stored in the storage location in association with the first server hardware type and the second image of the virtualization software is stored in the storage location in association with the second server hardware type; and
instructing each of the first hosts to install the first desired image of the virtualization software therein and each of the at least one second host to install the second desired image of the virtualization software therein, wherein the first hosts retrieve the first desired image of the virtualization software from the storage location to install the first desired image of the virtualization software therein, and the at least one second host retrieves the second desired image of the virtualization software from the storage location to install the second desired image of the virtualization software therein.

20. (Cancelled)

Allowable Subject Matter
Claims 1, 3-5, 8, 10-12, 15 and 17-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “generating a first desired image of the virtualization software based on the metadata of the base image and the metadata of the add-on image and a second desired image of the virtualization software, which is different from the first desired image of the virtualization software, based on the metadata of the base image and the metadata of the add-on image, wherein the first desired image is to be applied to one or more of the hosts having server hardware of the first type and the second desired image is to be applied to one or more of the hosts having server hardware of the second type; storing the first and second desired images of the virtualization software in a storage location accessible by the hosts, wherein the first image of the virtualization software is stored in the storage location in association with the first server hardware type and the second image of the virtualization software is stored in the storage location in association with the second server hardware type” as recited in independent claims 1, 8, and 15. Claims 3-5, 10-12, and 17-19 are considered allowable by virtue of their dependence on allowable independent claims 1, 8, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191